 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 1 of 11 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


SULAIMAN ALMUBARAK,


                               Plaintiff,                     Civil Action No. ________
           v.

IBRAHIM SHAHIN and
LIV LUXURY GROUP, LLC,

                               Defendants.

                                            COMPLAINT


       Plaintiff Sulaiman Almubarak alleges on personal information as to his own acts and on

information and belief as to all other matters, as follows:

                                        INTRODUCTION

       This action arises from the fraudulent misrepresentations made by defendant Ibrahim

Shahin, who formed a criminal enterprise with defendant Liv Luxury Group, LLC (“Liv

Luxury”) to induce Almubarak to invest $500,000 for a 50% ownership interest in Liv Luxury.

Shahin concealed from Almubarak that he previously sold that same ownership interest to a third

party, Amr Shoukry. After Almubarak deposited $250,000 in Liv Luxury’s checking account, he

learned about Shahin’s prior sale to Shoukry, and he demanded from Shahin repayment of the

$250,000. Shahin refused to repay the $250,000 and has absconded with it, leaving Almubarak

with nothing. By perpetrating this fraud, defendants violated the U.S. Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c), and Shahin also committed fraud and

breached his contract with Almubarak. Accordingly, Almubarak is entitled to treble damages of

$750,000 with pre-judgment interest at 6%, plus attorneys’ fees and costs.


                                                  1
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 2 of 11 PageID# 2



                                             PARTIES

       1.      Plaintiff Sulaiman Almubarak is a citizen and resident of Saudi Arabia, and he is

neither lawfully admitted for permanent residence in the United States nor domiciled in Virginia.

       2.      Defendant Ibrahim Shahin is a citizen of the United States and a resident of

Virginia.

       3.      Defendant Liv Luxury is incorporated and has its principal place of business in

Virginia. Shahin has described himself as the owner and Chief Executive Office of Liv Luxury.

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because a

substantial part of this action arises under the laws of the United States.

       5.      The Court also has jurisdiction under 28 U.S.C. § 1332(b)(2) because the

litigation is between a citizen of a foreign country and citizens of Virginia and the amount in

controversy exceeds $75,000.

       6.      Venue is proper in this Court because defendants reside in the Eastern District of

Virginia and a substantial part of the events giving rise to this claim occurred in this district. See

28 U.S.C. § 1391(b)(1), (2).

                                  FACTUAL ALLEGATIONS

       7.      Shahin formed Liv Luxury for the purpose of sub-letting luxury apartments to

tourists visiting in the Washington, D.C. metropolitan area. Shahin and Liv Luxury operate a

website on the Internet for the purposes of marketing rental apartments and soliciting

reservations throughout the United States and worldwide.

       8.      On December 29, 2017, Shahin and Amr Shoukry executed an “Agreement to

Purchase Limited Liability Company Interest” (the “First Purchase Agreement”).




                                                  2
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 3 of 11 PageID# 3



       9.      In this First Purchase Agreement, Shahin represented that he was the owner of Liv

Luxury, and that he was selling a 51 percent interest in Liv Luxury to Shoukry for $300,000.

The terms of the transaction were that, within ten days of the execution of the First Purchase

Agreement, Shoukry was required to make a one-time payment of $180,000 by wire transfer,

cashier’s check, or cash to Shahin and to deposit $120,000 to the Liv Luxury bank account.

       10.     On January 2, 2018, Shahin and Shoukry executed an “Operating Agreement of

Liv Luxury Group, LLC” (the “First Operating Agreement”). The First Operating Agreement

recited that, with the execution of the First Purchase Agreement, Shoukry owned 51% of Liv

Luxury and Shahin owned 49% of Liv Luxury.

       11.     In fulfillment of the First Purchase Agreement, Shoukry paid Shahin $180,000 by

check #102 from his checking account at TD Bank on January 9, 2018, and Shoukry paid Liv

Luxury Group $120,000 by official TD Bank check #44151540-6 on January 25, 2018.

       12.     Under the terms of the First Operating Agreement, Shahin and Shoukry were the

two member-managers of Liv Luxury, and all major decisions regarding Liv Luxury’s operations

were required to be made unanimously by the two member-managers.

       13.     In June 2018, Almubarak came to the United States and met Shahin in Virginia.

       14.     Without informing Shoukry, and notwithstanding the provisions of the First

Operating Agreement requiring all major decisions regarding Liv Luxury’s operations to be

made unanimously by Shahin and Shoukry, Shahin represented to Almubarak that he owned Liv

Luxury, which he described as a company that sub-lets luxury apartments to tourists. Shahin

concealed from Almubarak that Shahin had sold a 51% interest in Liv Luxury to Shoukry.

       15.     Shahin represented to Almubarak that, if Almubarak invested $500,000 in Liv

Luxury, he would acquire a 50% interest in Liv Luxury and would earn substantial profits.




                                                3
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 4 of 11 PageID# 4



       16.     However, from the start, Shahin intended only to use Liv Luxury to defraud

Almubarak of his investment, and Shahin never intended actually to make Almubarak an owner

of any interest in Liv Luxury.

       17.     Shahin drafted a “Sale Contract” and an “Operating Agreement of Liv Luxury

Group, LLC” (the “Second Operating Agreement”), both dated August 5, 2018, to memorialize

the parties’ agreement and transaction. Shahin sent the Sale Contract and Second Operating

Agreement to Almubarak via two e-mails on August 6, 2018.

       18.     The Sale Contract provided that Shahin was selling 50 percent of Liv Luxury to

Almubarak for $500,000, the payments to be made in yearly installments in amounts not yet

determined. The Second Operating Agreement stated that, following the sale, Almubarak and

Shahin would each own 50 percent of Liv Luxury, and that Liv Luxury would be operated by its

two member-managers.

       19.     Although the parties did not sign the Sale Contract or the Second Operating

Agreement, they agreed to accept their terms. Therefore, the Sale Contract and the Second

Operating Agreement are valid and binding contracts between Shahin and Almubarak.

       20.     On August 8, 2018, Shahin accompanied Almubarak to the Citibank office at

8516 Leesburg Pike, Vienna, Virginia. Shahin and Almubarak met with Usama Hassan,

Assistant Vice President at this Citibank office, and Shahin introduced Almubarak as his partner

at Liv Luxury. On the basis of Shahin’s introduction, Usama Hassan opened Citigold Account

No. 6788667497 in Almubarak’ s name. On the basis of Shahin’s fraudulent misrepresentations,

Almubarak deposited $800 on August 8, 2018, into Citigold Account No. 6788667497.

       21.     On August 13, 2018, Shahin again accompanied Almubarak to the Citibank office

in Vienna, Virginia. Shahin and Almubarak met with Milan Cavic, a Citibank Personal Banker,




                                               4
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 5 of 11 PageID# 5



and Shahin again introduced Almubarak as his partner at Liv Luxury. On the basis of Shahin’s

introduction, Milan Cavic issued Almubarak CitiBusiness Card No. 5571 3100 2489 6749,

printed with the name “Sulaiman A Almubarak Liv Luxury Group LLC.” This enabled

Almubarak to access Liv Luxury’s CitiBusiness Flexible Checking Account No. 9250669488. In

addition, on August 13, 2018, Citibank sent Almubarak a User ID, temporary Business Code,

and Token Serial Number in the name of “Sulaiman Almubarak Liv Luxury Group,” to facilitate

Almubarak’ s access to the Liv Luxury checking account.

       22.    On August 13, 2018, on the basis of Shahin’s fraudulent misrepresentations,

Almubarak deposited $780 into his Citigold Account No. 6788667497. On that same day, and

on the basis of Shahin’s fraudulent misrepresentations, Almubarak made wire transfers of $2,180

and $76,965 from his account in Saudi Arabia into his Citigold Account No. 6788667497.

       23.    On August 13, 2018, on the basis of Shahin’s fraudulent misrepresentations,

Almubarak made a cash withdrawal of $80,000 from his Citigold Account No. 6788667497, and

the $80,000 was deposited that same day in Liv Luxury’s CitiBusiness Flexible Checking

Account No. 9250669488. This $80,000 deposit into Liv Luxury’s CitiBusiness Flexible

Checking Account No. 9250669488 represented the first installment payment by Almubarak

under the Sale Contract.

       24.    On September 7, 2018, on the basis of Shahin’s fraudulent misrepresentations,

Almubarak made wire transfers of $69,965 and $99,965 from his account in Saudi Arabia into

his Citigold Account No. 6788667497, and he transferred $170,000 into Liv Luxury’s

CitiBusiness Flexible Checking Account No. 9250669488. This $170,000 transfer into Liv

Luxury’s CitiBusiness Flexible Checking Account No. 9250669488 represented the second

installment payment by Almubarak under the Sale Contract.




                                               5
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 6 of 11 PageID# 6



       25.     After Almubarak returned to Saudi Arabia and throughout the Fall of 2018,

Shahin called Almubarak by telephone on multiple occasions, falsely reaffirming that Almubark

was a 50% owner of Liv Luxury and informing Almubarak that Shahin had traveled to Florida to

for the purpose of signing a contract with a car rental company that would supply cars to tourists

who rented from Liv Luxury in Virginia.

       26.     Later in the Fall of 2018, after Almubarak had deposited or transferred a total of

$250,000 into Liv Luxury’s CitiBusiness Flexible Checking Account No. 9250669488 in

compliance with the Sale Contract and in reliance on Shahin's fraudulent misrepresentations.

Almubarak learned for the first time about Shahin’s sale of a 51% interest in Liv Luxury to

Shoukry. Almubarak confronted Shahin about his fraudulent actions and misrepresentations.

Almubarak told Shahin that he would not make any further deposits in Liv Luxury’s account and

he demanded repayment in full of the $250,000 he already deposited or transferred.

       27. Shahin refused to repay any of the $250,000 to Almubarak. To date, Shahin has

refused to account for the use or whereabouts of the $250,000 Almubarak deposited or

transferred into Liv Luxury’s account, and Shahin has absconded with that money.

       28. Meanwhile, Shoukry learned about Shahin’s dealings with Almubarak and demanded

the return of the $300,000 he had paid Shahin and Liv Luxury for a 51% interest in Liv Luxury.

Shahin signed an agreement with Shoukry on December 11, 2018, to re-purchase Shoukry’s

interest for $325,000, with a first immediate payment of $75,000 and the balance of $250,000 to

be paid under the terms of a promissory note. The promissory note, entitled “Secured

Promissory Note with Confession of Judgment” and dated December 11, 2018, requires Shahin

to pay Shoukry $5,000 per month beginning January 1, 2019, and to make two final payments to

Shoukry of $95,000 each on January 1, 2020, and February 1, 2020.




                                                6
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 7 of 11 PageID# 7



                                         FIRST CLAIM
                             Federal Civil RICO, 18 U.S.C. § 1962(c)

       29.     Almubarak incorporates by reference and restates all the preceding paragraphs of

this Complaint.

       30.     Shahin and Liv Luxury violated RICO, 18 U.S.C. § 1962(c), causing injury to

Almubarak.

       31.     Shahin and Liv Luxury formed and operated a RICO enterprise as defined by 18

U.S.C. § 1961(4) and engaged in a pattern of racketeering activity. The members of the

enterprise functioned as a continuing unit and also had a structure distinct from conducting the

pattern of racketeering activity—namely, renting luxury apartments. There may also be other

members of the enterprise who are not yet known.

       32.     The enterprise engaged in, and its activities affected, interstate and foreign

commerce through its use of the instrumentalities of interstate and foreign commerce, including

e-mail, the Internet, telephone, and wire transfers. The enterprise affected interstate commerce

when advertising and renting properties and otherwise conducing business, and when

fraudulently inducing Almubarak to make wire transfers of funds from Saudi Arabia to the

United States and to make electronic transfers of those funds to Shahin and Liv Luxury under the

false pretense that Almubarak would be granted a 50 percent interest in Liv Luxury.

       34.     The acts of racketeering by Shahin and Liv Luxury began in December 2017,

when Shahin transacted with Shoukry, and have continued through today, and it is likely that

these acts of racketeering by Shahin and Liv Luxury will continue in the future.

       35.`       Shahin and Liv Luxury engaged in racketeering activity by committing wire

fraud in violation of 18 U.S.C. § 1343. Shahin and Liv Luxury devised or intended to devise a


                                                 7
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 8 of 11 PageID# 8



scheme to defraud Almubarak; obtained his money by means of false and fraudulent pretenses,

representations, or promises; and transmitted or caused to be transmitted by foreign wire

transfers and domestic electronic transfers, writings, signs, or signals for the purpose of

executing or attempting to execute that scheme.

       36.     Specifically, on or about August 6, 2018, Shahin used e-mail to transmit to

Almubarak the Sale Contract, which fraudulently claimed that Shahin would sell 50 percent of

Liv Luxury to Almubarak in consideration of $500,000.

       37.     Also on or about August 6, 2018, Shahin used e-mail to transmit to Almubarak

the Second Operating Agreement, which fraudulently represented that, following the sale,

Almubarak and Shahin would each own 50 percent of Liv Luxury.

       38.     Shahin drafted these documents and made these misrepresentations, which he

then transmitted electronically through interstate commerce, despite his knowledge that Shahin

did not have a 50 percent interest to sell because he had already sold a 51 percent interest to

Shoukry, and with intent to defraud Almubarak.

       39.     Shahin, through his fraudulent misrepresentations, also caused Almubarak to

make wire transfers of funds from Saudi Arabia to the United States and electronic transfers of

those funds during August and September 2018, when Almubarak transferred funds from his

Citibank account to Liv Luxury’s checking account at Citibank.

       40.     Shahin perpetuated the fraudulent scheme by placing multiple telephone calls

from Virginia to Almubarak in Saudi Arabia in the Fall of 2018 to tell Almubarak about Shahin’s

travel to Florida for the purpose of signing a contract with a rental car company that would

supply cars to tourists who rented from Liv Luxury in Viriginia. Shahin’s representations were



                                                  8
 Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 9 of 11 PageID# 9



intended to continue to deceive Almubarak into believing that he was a 50% owner of Liv

Luxury.

       41.     Shahin and Liv Luxury also engaged in racketeering activity by receiving and

possessing money in excess of $5,000 that was knowingly taken by fraud and crossed interstate

lines, in violation of 18 U.S.C. § 2315. Shahin and Liv Luxury received and possessed $250,000

that Almubarak transferred in interstate commerce in reasonable reliance on Shahin’s fraudulent

misrepresentations that the funds would be used to purchase an interest in Liv Luxury.

       42.     Almubarak reasonably relied to his detriment on Shahin’s fraudulent

communications, and defendants’ RICO violations caused injury to Almubarak.

       43.     Almubarak is entitled to an award of three times the damages he sustained, for a

total of $750,000 with pre-judgment interest at 6%, as well as the recovery of attorney’s fees and

costs and any other authorized relief.



                                         SECOND CLAIM
                                         Breach of Contract

       44.     Almubarak incorporates by reference and restates all the preceding paragraphs of

this Complaint.

       45.     The Sale Contract is valid contract that existed between Almubarak and Shahin,

the terms of which provided that Almubarak would pay $500,000 in exchange for a 50 percent

interest in Liv Luxury.

       46.     Almubarak performed under the contract by transferring $250,000 to Liv

Luxury’s account, but Shahin breached the contract by absconding with this $250,000 without




                                                 9
Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 10 of 11 PageID# 10



granting Almubarak any interest in Liv Luxury and without using the $250,000 for any purpose

related to the operation of Liv Luxury.

       47.     Almubarak has suffered financial harm by Shahin’s breach of contract and should

be awarded damages, including compensatory damages in the amount of $250,000.



                                          THIRD CLAIM
                                             Fraud

       48.     Almubarak incorporates by reference and restates all the preceding paragraphs of

this Complaint.

       49.     In seeking to obtain funds from Almubarak, Shahin fraudulently misrepresented

material facts about the parties’ purchase agreement and the ownership of Liv Luxury, namely,

that Shahin owned 100 percent of Liv Luxury and would transfer a 50 percent share to

Almubarak upon his payment of $500,000.

       50.     At that time, Shahin knew that these representations were false but deliberately

misled Almubarak and concealed from Almubarak that Shahin did not have a 50 percent interest

to sell to Almubarak.

       51.     At that time, Almubarak did not and could not know about Shahin’s

misrepresentations.

       52.     Shahin and Liv Luxury intended that Almubarak would rely on Shahin’s

misrepresentations and would transfer funds to them, thinking those funds would purchase a 50

percent interest in Liv Luxury.

       53.     Almubarak did in fact rely on Shahin’s misrepresentations when he transferred

$250,000 to Shahin and Liv Luxury under the presumption that he was purchasing a 50 percent

interest in Liv Luxury.



                                               10
Case 1:19-cv-00358-LO-TCB Document 1 Filed 03/28/19 Page 11 of 11 PageID# 11



       54.     Almubarak has suffered financial harm by Shahin’s and Liv Luxury’s fraudulent

misrepresentations and should be awarded damages.

                                    PRAYER FOR RELIEF

       Wherefore, Almubarak respectfully requests the following relief:

       (a)     Treble damages pursuant to 18 U.S.C. § 1964(c) of $750,000, with pre-judgment

and post-judgment interest at 6%, plus attorneys’ fees and costs;

       (b)     In the alternative, an award of compensatory damages to Almubarak in the

amount of $250,000, and consequential and exemplary damages in an amount to be determined

at trial, with pre-judgment and post-judgment interest at 6%; and

       (c)     Such other and further relief as the Court deems just and appropriate, including

but not limited to an award of Almubarak’ s attorney’s fees and costs.

                                   JURY TRIAL DEMAND

       Almubarak demands trial by jury on all issues so triable.

Dated: March 28, 2019                        Respectfully submitted,

                                             /s/ Timothy Bergin
                                             Timothy Bergin (Va. Bar No. 89905)
                                             Neil H. Koslowe (pro hac vice pending)
                                             Lauren Beck Kerwin
                                             Potomac Law Group, PLLC
                                             1300 Pennsylvania Avenue, N.W., Suite 700
                                             Washington, DC 20004
                                             Telephone: (703) 447-4032
                                             Facsimile: (202) 318-7707
                                             Email: tbergin@potomaclaw.com

                                             Counsel for Plaintiff




                                                11
